

CHYRON CORPORATION
 5 Hub Drive
 Melville, New York 11747




June 11, 2010


Mr. Kevin Prince
104 Pond Road
Wilston, CT 06897


Re:  Change-in-Control Agreement


Dear Kevin:


The following sets out your agreement (the “Agreement”) with Chyron Corporation
(the “Company”) with respect to severance payments to be paid to you if your
termination of employment is “related to” a “Change-in-Control” and is either:
(i) without “Cause,” or (ii) a “Resignation with Good Reason” (collectively, a
“Severance Event”) (all as defined below).  This Agreement is an amendment and
restatement of the Change-in-Control Agreement dated October 26, 2007 between
you and the company.  This Agreement replaces all severance benefits payable to
you as a result of a Change-in-Control as previously set forth in any executive
retention program maintained by the Company as of the date hereof.


1.  
Severance Benefits.

 
1.1  
In the event of a Severance Event, the Company shall pay you severance equal to
the following:  (i) an amount equal to your base salary for a 12 month period
based on your base salary rate in effect immediately prior to a
Change-in-Control (the “Severance Salary”); (ii) a bonus equal to the greater of
(x) the bonus paid to you for the full fiscal year immediately prior to a
Change-in-Control and (y) the bonus that you have accrued for the fiscal year in
which the Change-in-Control has occurred, with such amount being annualized (the
“Severance Bonus”); and (iii) an amount, grossed up for federal, state, and
local taxes, in lieu of one year of participation in the Company’s life,
long-term disability, and health insurance plans, as described further below
(the “Severance Benefits”).  The payments are not subject to mitigation or any
right of set-off.  In addition you will be paid for accrued, but unused vacation
time up to the Company’s maximum permitted accrual of six weeks.  Further, any
unvested equity-based award (the “Equity Award”) issued to you pursuant to the
Company’s 1999 Incentive Compensation Plan, 2008 Long-Term Incentive Plan, or
other such incentive compensation plan adopted by the Company (collectively, the
“Plan”), shall immediately vest and the period to exercise the Equity Award
shall be the remaining term of each respective agreement underlying the Equity
Award regardless of any shorter periods provided for by the Plan as a result of
the termination of your employment.

 
1.2  
Following a Severance Event, the Severance Salary shall be paid in even
installments on a bi-weekly basis for a period of 12 months from your date of
termination.  The Severance Bonus and Severance Benefits amounts shall be paid
in a lump sum within two (2) business days from the date of your termination.

 
1.3  
Recognizing that such amount is subject to income and other taxes, the Severance
Benefits payment shall include an amount equal to the amount of federal, state,
and local income taxes that you incur as a result of the Severance Benefits
payment or any additional tax gross-up payment on such payment.  The Severance
Benefits payment shall be equal to the sum of the Health Care Payment, the Life
Insurance Payment and the Disability Insurance Payment, all as described below,
plus the foregoing tax gross-up.

 
1.4  
The Health Care Payment is an amount equal to 12 times the monthly premium
amount charged by the Company for COBRA continuation coverage under the health
care option in which you are enrolled at the time of your Severance Event.  To
receive coverage under the Company’s health insurance plans, you must elect to
receive COBRA coverage and remit the appropriate payment to the Company as per
the policy of the Company.

 
1.5  
The Company’s group term life insurance policy provides you with $500,000 of
coverage and, upon termination, offers you the opportunity to convert to Whole
Life (subject to acceptance by the insurer).  The Life Insurance Payment is an
amount equal to 12 times the monthly premium for one of the following, as you
elect: (i) a Whole Life conversion policy through the Company’s group life
insurer (subject to acceptance by the insurer); (ii) an existing life insurance
policy or policies that you may currently have in place; or (iii) a new term
life insurance policy.  The Company will pay only that pro-rated portion of the
premium that represents coverage equal to your coverage under the group life
insurance plan as of the date of this Amendment, that is, $500,000.

 
1.6  
The Company’s long-term disability insurance plan provides you with coverage of
60% of monthly earnings (but not more than $10,000, which amount may be reduced
by deductible sources of income and disability earnings) after a 26 weeks
elimination (waiting) period, and the insurer offers you a portable policy after
termination.  The Disability Insurance Payment is an amount equal to 12 times
the monthly premium for one of the following, as you elect:  (i) a portable
long-term disability policy through the Company’s insurer (subject to acceptance
by the insurer); (ii) an existing long-term disability insurance policy or
policies that you may currently have in place; or (iii) a new personal long-term
disability insurance policy obtained through other than the Company’s insurance
policy.  The Company will pay only that pro-rated portion of the premium that
represents coverage equal to your coverage under the group long-term disability
insurance plan as of the date of this Amendment.

 
1.7  
The Severance Salary, Severance Bonus, Severance Benefits, and the Gross-Up
Payments (as defined in Section 4) provided hereunder are intended to comply
with the exemption from Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), for involuntary separation arrangements set forth in
Treasury Regulation Section 1.409A-1(b)(9).  Accordingly, notwithstanding any
other provision hereof, (i) no amount shall be payable to you hereunder in such
event unless your termination of employment constitutes a separation from
service within the meaning of Section 409A of the Code, (ii) if the amount
payable to you hereunder in such event shall exceed two times the lesser of (A)
your annual compensation (as defined in Treasury Regulation Section 1.415(d)(2))
for services provided to the Company as an employee for the calendar year
preceding the calendar year in which such separation from service occurs, or (B)
the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for such year, such amount shall be
paid as otherwise specified in Section 1.2 and Section 4, provided that the
amount in excess of the foregoing limitation shall be subject to the provisions
of Section 3 and (iii) no payment may be made to you hereunder in such event
later than December 31 of the second calendar year following the calendar year
in which such separation from service occurs.

 
1.8  
The Company shall indemnify you and hold you harmless, on an after-tax basis,
from any taxes, costs, expenses, penalties, fines, interest or other liabilities
that result from the application of Section 409A of the Code in connection with
payments you receive under this Amendment, as long as you have complied with the
terms of this Amendment.  Any such payments made under this Section shall be
made on a grossed-up basis.

 
  
2.  
Definitions.  The defined terms used herein have the following meanings:

 
2.1  
“Cause” means that you (i) are convicted of a felony crime; (ii) willfully
commit any act or willfully omit to take any action in bad faith and to the
material detriment of the Company; (iii) commit an act of active and deliberate
fraud against the Company; or (iv) materially breach any term of the Agreement
or any written policy of the Company which could expose the Company to
significant damages (including, but not limited to breach of the Company's
anti-discrimination or harassment policies) and fail to correct such breach
within ten (10) days after written notice thereof.

 
2.2  
“Change-in-Control” means (i) the acquisition, directly or indirectly, by any
individual, entity or group, or a Person (within the meaning of Section 13 (d)
(3) or 14 (d) (2) of the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”)) of ownership of 30% or more of either (a) the then outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”)
or (b) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); (ii) individuals who, as the date
hereof, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided , however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, as a member of the Incumbent Board, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; (iii) approval by the stockholders of the Company of a reorganization,
merger or consolidation, in each case, unless, following such reorganization,
merger or consolidation, (x) more than 50% of, respectively, the then
outstanding shares of common stock of the Company resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation in substantially the same proportions as their
ownership, immediately prior to such reorganization, merger or consolidation of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, and (y) at least a majority of the members of the board of
directors of the corporation resulting from such reorganization, merger or
consolidation were members of the Incumbent Board at the time of the execution
of the initial agreement providing for such reorganization, merger or
consolidation; (iv) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company; or (v) approval by the stockholders
of the Company of the sale or other disposition of all or substantially all of
the assets of the Company.

 
2.3  
“Related to” a “Change-in-Control” means the reason for your termination of
employment is the Change-in-Control or a reason connected with the
Change-in-Control regardless of whether the decision to terminate your
employment and/or the effective date of your termination is prior to or after
the effective date of the Change-in-Control.  However, if the effective date of
the termination of employment is eighteen months (18) or more after the
effective date of a Change-in-Control, the termination of employment will be
deemed to be unrelated to the Change-in-Control.

 
2.4  
“Resignation with Good Reason” means you giving notice of your resignation as a
result of (i) a reduction in your base salary or the cap on your incentive pay;
(ii) the assignment to you of any duties inconsistent in any respect with your
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities which result in a diminution in such
position, authority, duties or responsibilities, whether immediately prior to or
after the occurrence of a Severance Event; (iii) the taking of any action by the
Company which would adversely affect your participation in, or materially reduce
your benefits under any plans, including incentive pay plans or programs,
offered by the Company prior to the Severance Event; or (iv) in the event of and
after the occurrence of a Severance Event, the Company's requiring you to be
based at any office or location other than in New York City or Long Island.  You
must provide notice to the Company of the existence of any of the conditions
described in clauses (i) through (iv) above within a period of 90 days of the
initial existence of such condition and the Company shall have a period of 30
days following receipt of such notice during which it may remedy such
condition.  In the event of your failure to deliver timely notice as set forth
herein or in the event of the Company’s timely remedy of any condition described
in clause (i) through (iv) you shall not be entitled to a Resignation with Good
Reason.

 
  
3.  
Delayed Payment Under Section 409A.  Notwithstanding anything in Section 1 or
Section 4 to the contrary, in the event that you become entitled to payment of
cash compensation under Section 1 or Section 4 that is not exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986 (the “Code”),
as amended, including any amount in excess of the limitation set forth in
Section 1.7, (i) if you are considered to be a “key employee” for purposes of
Section 409A with respect to such payment, then (A) payment shall not commence
until the end of the six (6) month period beginning on your “separation from
service date” (within the meaning of Section 409A of the Code) and (B) the
aggregate amount of payments that would have been made during such six (6) month
period but for the application of this Section 3 will be paid in a lump sum at
the end of such period; or (ii) if you are not a “key employee,” then payment
shall not commence until you have incurred a separation from service within the
meaning of Section 409A of the Code.

 
4.  
Golden Parachute Excise Tax.

 
4.1  
Limitation or Additional Payment.  In the event that any portion of the payments
and benefits provided to you under this Amendment and any other payments and
benefits under any other agreement with or plan of the Company (in the
aggregate, “Total Payments”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code (the "Excise Tax"), then (4.1(a)) or
(4.1(b)) below shall apply:

 
(a)  
In the event that the Total Payments (without regard to this Section 4) do not
exceed 115% of the maximum amount that could be paid to you without becoming
subject to the Excise Tax, then notwithstanding anything in this Amendment to
the contrary the amount payable to you under Section 1 above shall be reduced
such that the value of the aggregate Total Payments that you are entitled to
receive shall be one dollar ($1) less than such maximum amount.

 
(b)  
In the event that the Total Payments (without regard to this Section 4) exceed
115% of the maximum amount that could be paid to you without becoming subject to
the Excise Tax, then you shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount that will place you in substantially the same
after-tax economic position that you would have enjoyed if the Excise Tax had
not applied to the Total Payments.

 
4.2  
Determination by Accounting Firm.  Subject to the provisions of Section 4.3
below, all determinations required to be made under this Section 4, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the Company’s independent auditors or such other certified
public accounting firm reasonably acceptable to you as may be designated by the
Company (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and you.  Any Gross-Up Payment, as determined
pursuant to this Section 4, shall be paid by the Company to you as soon as
practicable following the date on which you provide the Company evidence of
payment of the taxes covered by the Gross-Up Payment, but no later than the end
of your taxable year following the end of your taxable year in which you remit
such taxes.  Any determination by the Accounting Firm shall be binding upon the
Company and you. As a result of the uncertainty in the application of Section
4999 of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder.  In the event that the Company
exhausts its remedies pursuant to Section 4.3 and you thereafter are required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for your benefit.

 
4.3  
Company’s Right to Contest Excise Tax.  You agree to notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of the Gross-Up Payment.  Such notification
shall be given as soon as practicable but no later than ten (10) business days
after you are informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid.  You shall not pay such claim prior to the expiration of the thirty (30)
day period following the date on which you give such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due).  If the Company notifies you in writing prior to the
expiration of such period that it desires to contest such claim, you agree to:

 
(a)  
give the Company any information reasonably requested by the Company relating to
such claim,

 
(b)  
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company;

 
(c)  
cooperate with the Company in good faith in order to effectively contest such
claim, and

 
(d)  
permit the Company to participate in any proceedings relating to such claim.

 


Without limitation on the foregoing provisions of this Section 4.3, the Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearing and conferences with the taxing authority in respect of
such claim.  The Company may, at its sole option, either direct you to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and you agree to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs you to pay such claim and sue for a refund, the Company shall
reimburse the amount of such payment to you, on an after-tax and interest-free
basis (the “Reimbursement”).  The Company’s control of the contest related to
the claim shall be limited to the issues related to the Gross-Up Payment and you
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or other taxing authority.  If the
Company does not timely notify you in writing of its desire to contest the
claim, the Company shall pay you an additional Gross-Up Payment in respect of
the excess parachute payments that are the subject of the claim, and you agree
to pay the amount of the Excise Tax that is the subject of the claim to the
applicable taxing authority in accordance with applicable law.


4.4  
Repayment to the Company.  If, after your receipt of a Reimbursement pursuant to
Section 4.3, you become entitled to receive any refund with respect to the claim
to which the Reimbursement relates, you shall promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after your receipt of a Reimbursement pursuant to
Section 4.3, a determination is made that you are not entitled to any refund
with respect to such claim and the Company does not notify you in writing of its
intent to contest such denial of refund prior to the expiration of thirty (30)
days after such determination, then the Reimbursement shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset
the amount of the additional Gross-Up Payment then required to be paid to you.

 
4.5  
Additional Amendment.  The Agreement is further amended so that the other
severance benefits provided thereunder are intended to comply with the exemption
from Section 409A of the Code, for involuntary separation arrangements set forth
in Proposed Treasury Regulation Section 1.409A-1(b)(9).  Accordingly,
notwithstanding any other provision thereof, (i) no amount shall be payable to
you hereunder unless your termination of employment constitutes a separation
from service within the meaning of Section 409A of the Code, (ii) the amount
payable to you thereunder shall not exceed two times the lesser of (A) your
annual compensation (as defined in Treasury Regulation Section 1.415(d)(2)) for
services provided to the Company as an employee for the calendar year preceding
the calendar year in which such separation from service occurs, or (B) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for such year, and (iii) no payment may be made
to you thereunder later than December 31 of the second calendar year following
the calendar year in which such separation from service occurs.

 
4.6  
Further Assurances.  The Company shall indemnify you and hold you harmless, on
an after-tax basis, from any costs, expenses, penalties, fines, interest or
other liabilities (“Losses”) incurred by you with respect to the exercise by the
Company of any of its rights under Section 4, including, without limitation, any
Losses related to the Company's decision to contest a claim or any imputed
income to you resulting from any Advance or action taken on your behalf by the
Company pursuant to this Section 4.  The Company shall pay all legal fees and
expenses incurred under this Section 4 and shall promptly reimburse you for the
reasonable expenses you incurred in connection with any actions taken by the
Company or required to be taken by you under this Section 4.  The Company also
shall pay all of the fees and expenses of the Accounting Firm.

 
  
5.  
Term.  This Amendment shall continue in effect until your employment with the
Company is terminated.

 
6.  
Miscellaneous.

 
6.1  
All other terms of the Agreement shall remain in full force and effect.

 
6.2  
This Amendment sets forth the entire agreement between the parties hereto as to
the subject matter herein, and cannot be amended, modified or terminated except
by an agreement in writing executed by the parties hereto.  Notwithstanding the
foregoing, the Company may amend this Amendment and/or the Agreement, without
your consent, in such manner as the Company may determine, in its sole
discretion, to be necessary for such Agreement to comply with, or be exempt
from, Section 409A.  Any such amendment shall be delivered to you promptly upon
adoption.

 
6.3  
In the event that any provision of this Amendment is invalid, illegal or
unenforceable, the remainder of hereof shall be construed without taking into
effect such invalid, illegal or unenforceable provision.

 
6.4  
This Amendment shall be governed by the laws of the State of New York without
regard to the principles of the conflicts of laws of such state.

 
6.5  
This Amendment may be executed in several counterparts or by separate
instruments and by facsimile transmission and all of such counterparts and
instruments shall constitute one agreement, binding on all of the parties
hereto.

 
6.6  
In the event you bring any action or proceeding to enforce your rights under
this Amendment, the Company shall be required to reimburse you the reasonable
fees and costs of your counsel in the event you prevail in such action or
proceeding.

 

6.7  
This Amendment shall be assumed by all successors in interest to the Company.

 


Please acknowledge your acceptance of this Agreement by signing and dating
below.



 
Very truly yours,
 
Chyron Corporation
     
By:  /s/ Michael Wellesley-Wesley
 
Name:  Michael Wellesley-Wesley
 
Title:  President & CEO
   
AGREED AND ACCEPTED
 
This 14th day of June 2010
     
/s/  Kevin Prince
 
Kevin Prince
 
Senior Vice President &
 
Chief Operating Officer
 




